Citation Nr: 1445633	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-36 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and ankle disabilities.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the left knee.

4.  Entitlement to a compensable evaluation for instability of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for limitation of motion of the right knee.

6.  Entitlement to a compensable evaluation for instability of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and December 2007 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2007 decision, in pertinent part, denied service connection for a low back disability and left and right ankle disabilities, as well as increased evaluation for left and right knee disabilities.  The December 2007 decision denied an increased evaluation for bilateral hearing loss.

The Veteran and his wife testified at a September 2010 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  Following the hearing, in January 2011, the Board reopened a previously denied claim of service connection for a low back disability and remanded the appeals to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

During the pendency of the appeal, VA granted service connection for left and right ankle disabilities; this was a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board on those issues.  The remaining appeals have now been returned to the Board following compliance with the January 2011 remand directives.

The Board has at this time recharacterized the claims with regard to evaluations of the right and left knees.  The Veteran was initially service connected, and assigned a 0 percent evaluation, for knee disabilities marked by instability and complaints of buckling, as well as pain.  VA assigned a Diagnostic Code of 5257, for other knee disabilities manifested by instability or subluxation.  In an April 2003 rating decision, the RO recharacterized the disability, and assigned a 10 percent evaluation for each knee.  Although the listed Code remained 5257, it is clear from the discussion that the increased rating was being assigned for painful motion, and not for instability.  The June 2007 decision on appeal here continued that decision, but expressly changed the Code to one reflecting evaluation based on limitation of motion; the Veteran appealed the continued assignment of a 10 percent rating for each knee.

The change of Code in April 2003 represents an error by the RO.  The changing of a Diagnostic Code to reflect a change in the characterization of a disability represents a reduction, subject to due process, which was not provided here.  38 C.F.R. § 3.105; Murray v. Shinseki, 24 Vet. App. 420 (2011).  The RO should have instead granted service connection for a separate knee disability of each knee, manifested by painful and/or limited motion.  The Veteran should carry two disabilities of each knee, one rated 0 percent under Code 5257, and one rated 10 percent disabling under a limitation of motion Code.

Further, as the Veteran has consistently reported both painful limited motion and manifestations of instability in connection with his current knee claims, both manifestations should have been, and in fact have been, considered by the RO in the rating decision and subsequent appeals documents.  The Board has therefore recharacterized the appeals with regard to the knees to encompass all claimed manifestations of disability; the Veteran is not prejudiced by this action, as at all times during the appellate period, he has argued the merits of both claims, and had them fully considered by VA.  The Board's action merely corrects a Coding error.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is manifested by no worse than Level I on the right and Level I on the left.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  March and November 2007, June 2008, and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2007 and September 2011.  The examiners made all required clinical findings to permit application of the appropriate rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication; the Veteran has not indicated nay worsening of his condition since the most recent examination.

At the Veteran's September 2010 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As is shown below, no exceptional pattern of hearing loss disability is present in this case.

Each ear is evaluated separately; however, if a hearing loss in one ear is not service-connected, that ear is considered to have an impairment level of I.  38 C.F.R. § 4.85(f).  Hearing loss here is service-connected in both ears. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  In April 2007, the Veteran underwent a private evaluation with Dr. EK.  While Dr. EK does appear to be a licensed audiologist, the test results presented in his notes do not indicate that the Maryland CNC test was used to measure speech discrimination.  The results are therefore not adequate for VA purposes.  Nevertheless, the results were:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg

(From Table VI)
 
RIGHT
10
15
65
85
44
100
I
 
LEFT
20
20
65
85
48
100
I
 











The Board notes that the data from Dr. EK is presented in raw form, and has been summarized as above; the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another.  The Board and the AOJ, as triers of fact, are entitled to make such findings of fact.  Kelly v. Brown, 7 Vet. App. 471 (1995).

VA testing was accomplished in December 2007 and again in September 2011.  The 2007 testing showed:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg

(From Table VI)
 
RIGHT
15
15
55
70
39
96
I
 
LEFT
15
15
55
75
40
94
I
 











September 2011 results were:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg

(From Table VI)
 
RIGHT
15
10
55
70
38
94
I
 
LEFT
20
10
60
80
43
94
I
 











Regardless of which test is considered, even the private testing, no hearing acuity worse than Level I is reached for either ear.  From Table VII, intersection of Level I with Level One results in a Schedular evaluation of 0 percent.

The veteran has claimed that he has difficulty hearing conversation at times, particularly against background noise, and so warrants a higher evaluation than the criteria indicate.  This would constitute an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

 First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id. 

If the Schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the Veteran complains of difficulty hearing and distinguishing sounds, particularly speech.  These are exactly the considerations accounted for by the Schedular criteria.  Puretone thresholds measure hearing sensitivity, and speech discrimination scores consider the practical application of that sensitivity.  The Schedule allows for higher evaluations for levels of impairment simply not shown here.  The Schedule is adequate, and no further discussion of 38 C.F.R. § 3.321 is required.  The Board notes that the Veteran is separately compensated for tinnitus, not at issue here, which accounts for the remaining complaints of hearing difficulty.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to a compensable evaluation for bilateral hearing loss is not warranted.


ORDER

A compensable evaluation for bilateral hearing loss is denied.



REMAND

Knees

In July 2012 correspondence, the Veteran stated that his knee disabilities were worsening; review of the evidence of records does indicate that there has been progression of the limitation of motion of his knees.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Remand is therefore necessary for an updated examination.  While the Board regrets the additional delay, it is also noted that this affords an opportunity for correction and proper notice to the Veteran of the issues on appeal.

Back

In January 2011, the Board remanded the claim of service connection for, in part, a medical opinion regarding the role, if any, the Veteran's service-connected knee disabilities played in the development of his current spine disability.  

Such an opinion was offered in August 2011.  Since that time, however, the Veteran has been service-connected for left and right ankle disabilities.  He has also argued that these conditions play some role in the development of his low back impairment.  Specifically, he maintains that he has an altered gait which has impacted his spine.  The VA examiner has noted a potential impact on weight bearing, and has not considered the role, if any, of the ankles in such.  Remand is therefore necessary for a new medical opinion.  At the same time, further discussion of evidence of an altered gait would be of assistance to the Board.

Finally, the Board notes that in July 2012, the Veteran submitted additional medical evidence , an MRI of the spine, dated in October 2011.  This has not previously been considered by the AOJ, and the Veteran has not waived such consideration.  Remand for such is therefore necessary.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request appropriate releases to permit VA to secure updated private treatment records from MacDill AFB, from March 2011 to the present, as well as any other private care provider whose records have not yet been submitted.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA joints examination.  The examiner must describe in detail the current status of the Veteran's left and right knee disabilities, to include findings related to range of motion, stability, and functional impairment with activity.

The examiner should specifically comment on evidence of any altered or abnormal gait.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all current disabilities of the lumbar spine, and must opine as to whether any such is at least as likely as not (50 percent probability or greater) caused or aggravated by service or a service-connected disability such as those of the knees or ankles.  

The examiner must discuss evidence of abnormal weight bearing or altered gait, and must specifically discuss whether the degenerative effects of aging and being overweight have been aggravated beyond the expected natural progression.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include all knee disabilities.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


